Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
                                               Examiner Notes 
The claims do not make the context of the invention clear. If this is in the context of a storage system, it would help the examiner (in his search) if this was part of the claim (the fact that much of the claims is about backup and storage of data would seem to suggest that). Terms such as “landing area device” seem to refer to storage devices performing the function of the main storage while it is in maintenance mode (i.e. being replaced). The examiner would appreciate any effort on the part of the applicant to make the context of the invention clearer.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


In claim 1, the term “after the initiating the restoration” appears to be incorrect in that “the initiating” does not have sufficient antecedent basis. Also, it would make sense to do this transfer operation after completing the restoration when the device is ready for a switch over. To this right after initiating the restoration would leave the device being used in an incomplete state (i.e. restoration is not complete). 
Claim 8 and 15 have the same problem and are rejected for the same reasons.
In claim 2, the term “obtaining a second confirmation of the physical asset being prepared” is not clear. The specification (including the figures) do not make it clear who or what is confirming and through what mechanism. 
Claim 9 has the same problem and is rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,7,8,9,12,14,15,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 8,417,578 B1) in view of Farhan (US 11,106,369 B1) in further view of Kanapata (US 2021/0247923 A1).

As per claim 1, Evans teaches A method for managing computing resources, the method comprising:
obtaining, by a resource use manager, a physical asset request from a client; (Evans Fig 4 Block 403 (Obtain Request from Client to Allocate Machine Instance Corresponding to Custom Component Configuration) and [col 10, lines 1-5] Beginning with box 403, the component configuration service 130 obtains a request from a client 115 (FIG. 1) associated with a customer to allocate one or more machine instances 124 (FIG. 1) corresponding to a custom component configuration).
in response to the physical asset request:
determining a physical asset to be provided to the client; (Evan Fig 4 Bock 415 (Determine Computing Components for Use in Allocating Machine Instance) and [col 10, lines 28-40] In box 415, the component configuration service 130 determines the computing components that are to be used in allocating the machine instance 124. For example, the component configuration service 130 may determine the computing components for use in assembling or reconfiguring one or more computing devices 121 according to the request. In some embodiments, the custom component configuration may not specify all of the computing components that are to be used in a computing device 121. Thus, the component configuration service 130 may also determine other computing components that are to be used in assembling or reconfiguring the computing device 121.)
sending, to a manufacturer, a physical asset preparation request; (Evans Fig 4 Blocks 415, 418, 424 (source missing component) and [col 5, lines 39-47] the deployment direction system 156 may be configured to source computing components from vendors and to generate a bill of materials. The deployment direction system 156 may be configured to direct the action of machines and/or human agents to gather the computing components, to assemble them into a computing device 121, to install the computing device 121 on the network 118 in a data center, and/or to take other actions regarding deployment. and [col 6, lines 1-14] The vendor system 159 is executed to obtain purchase orders for computing components for one or more component vendors. To this end, the vendor system 159 may support an interface for communicating with the deployment direction system 156, the component configuration service 130, and/or other systems by way of the network 118. In addition to obtaining purchase orders, the vendor system 159 may also be configured to report status updates regarding the processing, fulfillment, and transit of orders. Further, the vendor system 159 may report price, compatibility, and/or other information regarding components. The vendor system 159 may be configured to perform other functions as well and [col 11, lines 13-17]  In some embodiments, the component configuration service 130 may communicate with the deployment direction system 156 (FIG. 1) over the network 118 so that the deployment direction system 156 manages physical assembly and/or other deployment aspects.)

The examiner is relying on paragraph 63 of the specification to interpret “manufacturer” (0063] In one or more embodiments of the invention, a manufacturer is an entity that builds, generates, or otherwise prepares physical assets as specified by the resource use manager, a client, or any other entity discussed in FIG. 1.). 

obtaining a confirmation of deployment of the physical asset from the client; (Evans Fig 4 Blocks 427 (Deploy Computing Components in Computing Devices), 430 (Allocate Requested Machine Instance from Deployed Resources) and 412 (Send Identification of Requested Machine Instance to Client) and [col 11, lines 18-26] In box 430, the component configuration service 130 allocates the deployed resources for the requested machine instance(s) 124 for the customer. The component configuration service 130 then proceeds to box 412. In box 412, the component configuration service 130 sends an identification of the requested machine instance(s) 124 to the client 115. The machine instance 124 may be instantly available or may available following a configuration time period. Thereafter, the portion of the component configuration service 130 ends.)
Evans does not teach initiating allocation of a landing area device to the client based on the physical asset request and after the initiating the restoration, initiating a transfer of operation from the landing area device to the physical asset.
However, Farhan teaches initiating allocation of a landing area device to the client based on the physical asset request; (Farhan Figs 6 and 7 and [col 15, lines 46-61] At 710, the requested data is retrieved from the first storage device since the first storage device has a lesser need for service than the second storage device. In at least some embodiments, the SLI of the second storage device can be evaluated to determine whether the SLI of the second storage device is above a specified threshold. The specified threshold can be, for example, selected from a range of available thresholds based on one or more quality of service requirements for the data stored redundantly on the first and second storage devices. If the SLI for the second storage device is above the specified threshold, service tasks can be performed on the second storage device. While the service tasks are performed on the second storage device, data access requests for data stored on both the first and second storage devices can be fulfilled using the first storage device).

The examiner is interpreting this “landing area” according to the specification ([0018] Each landing area device (100A, 100N) may include functionality for performing any processes of the physical asset(s) (160) for a temporary period of time. The temporary period of time may be during a period of time after a physical asset has been requested and before the physical asset is available for deployment. During such period of time, computing resources and/or applications (discussed below) executing on the landing area devices (100A, 100B) may generate data that may be stored in the backup storage system (150).) The same idea exists in Farhan whereby requested are diverted while the storage is in maintenance (see Figs 9 and 10)

after the initiating the restoration (as taught by Kanapata see below), initiating a transfer of operation from the landing area device to the physical asset. (Farhan Fig 9 Block 908 (Determine that maintenance on the identified v storage devices has completed) and 910 (Stop diverting data access requests from v the identified storage devices) and Fig 10  blocks 1010 (Monitor maintenance progress on the storage devices connected to the host computer)  and 1012 (Switching the host computer back to an v online mode when maintenance is complete) and [col 7, lines 9-12] FIG. 9 is a flowchart of an example method 900 for using a storage service to identify storage devices in need of maintenance using SLIs and diverting data access requests from the identified storage devices until maintenance has completed.. and [col 18, lines 28-40] At 910, the storage device stops diverting the access requests from the identified storage devices after maintenance on the identified storage devices has completed. The storage service can stop the diverting on a per-storage device basis and/or stop the diverting for multiple of the identified storage devices after maintenance has completed on the multiple of the identified storage devices. The stopping the diverting for a storage device can comprise unmarking the storage device as scheduled for service, updating one or more prioritization data structures using a new SLI for the storage device, and/or categorizing the storage device as not in need of service based on the new SLI for the storage device and [col 19 , lines 52-56] At 1012, the host computer is switched back to an online mode when the maintenance on the storage devices is complete. Once it is determined that maintenance on the connected storage devices has completed, the diverting of data access requests can be terminated.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Farhan with the system of Evans to use a backup device while the main one is going through maintenance. One having ordinary skill in the art would have been motivated to use Farhan into the system of Evans for the purpose of performing data access operations until the service and maintenance operations on the storage device are complete. (Farhan col 2, lines 28-30)

Evans and Farhan do not teach performing a restoration on the physical asset using a most recent landing area incremental backup.
However, Kanapata teaches performing a restoration on the physical asset using a most recent landing area incremental backup; (Kanapata Fig 4 Blocks 440 (Receive indication of login to replacement client device) and 450 (Cause transmission of differential data to replacement client device) and [0048] A cloud server 130 communicatively coupled to the administrative server 120 may store 430 the first backup snapshot and a second backup snapshot of the retiring client device 110. The second backup snapshot may be created during a second checkpoint that occurs after the transmission of the set of files in the first backup snapshot to the replacement client device 115. The cloud server 130 may receive 440 an indication that a user has logged on to the replacement client device 115 with the set of files in the first backup snapshot ( e.g., has accessed a user account including the set of files on the replacement client device). Responsive to the indication, the cloud server 130 may cause 450 a transmission of differential data to the replacement client device 115. The differential data includes at least one file in the second backup snapshot that is not included in the first backup snapshot. and [0049] The differential data restoration process may also be improved or optimized. For example, when restoring a file (particularly a large file) which has changed from the first checkpoint to the second checkpoint, in some cases only the changes that occurred in the file are restored. A file may include multiple blocks and offsets. The cloud server 130 may generate a block-wise checksum of the file as appeared in the second snapshot captured in the second checkpoint. The replacement client device 115 may compare the blockwise checksum of the file to a block-wise checksum list that includes the checksum of the file (or the corresponding data block) that is restored in the replacement client device 115.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Kanapata with the system of Evans and Farhan to restore an incremental backup. One having ordinary skill in the art would have been motivated to use Kanapata into the system of Evans and Farhan for the purpose of restoring differential data created during device migration. (Kanapata paragraph 15) 

As per claim 2, Evans teaches prior to obtaining the confirmation of deployment, obtaining a second confirmation of the physical asset being prepared; (Evans Fig 4 Block 421 and [col 10, lines 48-50] In box 421, the component configuration service 130 determines whether all components are available and ready.)
Kanapata teaches in response to the second confirmation, obtaining a most recent backup, associated with the physical asset, from a backup storage system; (Kanapata Fig 4 Block 410 (Access first backup snapshot including set of files) and 420 (Transmit first backup snapshot to replacement client device) and [0047] An administrative server 120 may access 410 a first backup snapshot of a retiring client device 110. The first backup snapshot includes a set of files stored in the retiring client device 110 scanned during a first checkpoint. The first backup snapshot may be, for example, a recent automated backup of the files of the retiring client device 110. The administrative server 120 may transmit 420 the first backup snapshot to a replacement client device 110. In an embodiment, the administrative server 120 performs the accessing 410 and the transmitting 420 at a first geographic location (e.g., an administrator site) where high bandwidth is available for the transfer of data.)
performing a restoration on the physical asset using the most recent backup, wherein the most recent backup comprises first data generated by the landing area device (Kanapata Fig 3 Block 306 and [0043] A replacement client device 115 may request 306 the administrative server 120 to restore data associated with the retiring client device 110. For example, in a device replacement process, the replacement client device 115 may first be possessed by a corporation (e.g., the information technology support department) and an employee may still be using tl1e retiring client device 110. To set up a new client device for the employee, an administrator may cause the replacement client device 115 to request 306 for restoration of data. In response to the request, the administrative server 120 may access 310 a first backup snapshot)
wherein the most recent landing area incremental backup comprises second data generated after the most recent backu .(Kanapata Fig 3 Block 340 and [0045] The transmission 325 of the request may be triggered by the login 320 of the user, for example, when the user logs in the replacement client device 115 the first time. In response to the request 330 and based on the first and second backup snapshots, the cloud server 130 may identify 340 differential data. The differential data may include one or more files included in the second backup snapshot not included in the first backup snapshot and other modification, addition, and deletion of data blocks and files captured in the second backup snapshot.)

As per claim 5, Kanapata teaches the most recent landing area incremental backup comprises a copy of data generated by the landing area device. (Kanapata [0016] The above and other issues may be addressed by a system for identifying differential data based on backup snapshots. By identifying differential data created during device migration, the system is able to transmit the data that is not restored from a first backup snapshot to a replacement device, ensuring that the differential data is not lost. And [0026] , the cloud server 130 identifies differential data generated on the retiring client device 110 between the first checkpoint corresponding to the first backup snapshot and a second checkpoint corresponding to a second backup snapshot.)

As per claim 7, Kanapata teaches initiating the allocation of the landing area device to the client comprises: identifying a plurality of computing resources in the landing area device to be used by the client; (Kanapata [0031] The backup data restoration engine 230 may provide restoration of a backup to a client device. For example, the backup data restoration engine 230 may transmit backup snapshots of retiring client devices 110 to replacement client devices 115 when a user is in a process of replacing a computing device. Responsive to a request by a user of the administrative server 120, the backup data restoration engine 230 may access the backup snapshot data store 125A and identify a backup snapshot for a retiring client device 110. In some embodiments, the identified backup snapshot is the latest backup snapshot (e.g., associated with a most recent timestamp ). In other embodiments, the identified backup snapshot is a backup snapshot corresponding to a checkpoint specified by the request.)
loading data from a previous physical asset to the landing area device. (Kanapata Fig 4, Block 410 and 420)

As to claims 8 and 15, they are rejected based on the same reason as claim 1.
As to claim 9, it is rejected based on the same reason as claim 2.
As to claims 12 and 18, they are rejected based on the same reason as claim 5.
As to claims 14 and 20, they are rejected based on the same reason as claim 7.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 8,417,578 B1) in view of Farhan (US 11,106,369 B1) in further view of Kanapata (US 2021/0247923 A1) and Naidu (US 2020/0409803 A1).

As per claim 3, Evans, Farhan and Kanapata do not teach wherein the most recent backup and the most recent landing area incremental backup are generated based on a backup policy implementation.
However, Naidu teaches wherein the most recent backup and the most recent landing area incremental backup are generated based on a backup policy implementation. (Naidu [0090] The backup may be triggered based upon a backup schedule maintained by the backup service of the storage environment 514 indicating that the backup is to be performed.)

The examiner believes this is consistent with what is disclosed in the specification of the current invention ([0075] In step 328, a backup policy implementation of the identified computing resources and/or applications is initiated. In one or more embodiments of the invention, the backup policy implementation includes determining a schedule for generating backups).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Naidu with the system of Evans, Farhan and Kanapata to implement a backup policy. One having ordinary skill in the art would have been motivated to use Naidu into the system of Evans, Farhan and Kanapata for the purpose of backing up and restoring data of the virtual machines, such as incrementally restoring the virtual machines, in a scalable manner (Naidu paragraph 03)

As to claims 10, it is rejected based on the same reason as claim 3.
Claim 16 is a combination of claims 2 and 3 and it is rejected based on the same reasons as those two claims.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 8,417,578 B1) in view of Farhan (US 11,106,369 B1) in further view of Kanapata (US 2021/0247923 A1) and Rowstron (US 2019/0354283 A1).

As per claim 4, Evans, Farhan and Kanapata do not teach identifying a second physical asset specified in the physical asset request; and applying a machine learning algorithm on a set of usage telemetry and the requested physical asset to determine the physical asset.
However, Rowstron teaches identifying a second physical asset specified in the physical asset request; and applying a machine learning algorithm on a set of usage telemetry and the requested physical asset to determine the physical asset. (Rowstron [0015] In some examples, machine learning may be used to discover the optimal arrangement of hardware and software components to service an expected range of storage and retrieval demand. ‘System adaptation’ is a term used herein to refer to a change or re-configuration of the components of a data server to enable ‘elasticity’—i.e., selective deployment of those resources needed to support the demand on the data server at a given time. The related objective of ‘right provisioning’ refers to managing the cost of providing the required hardware and other componentry in order to secure the desired level of performance at the point of deployment. Right provisioning may also be directed to other objectives of a cloud service provider or user.)

The examiner believes this is consistent with what is disclosed in the specification ([0016] Embodiments of the invention further include utilizing machine learning to determine which physical assets to provide the clients based on: (i) the physical asset request obtained from the client, (ii) utilization of the landing area devices over a predetermined period of time, and (iii) the confirmation, by the client, of previously-determined physical assets for previous physical asset requests by the client. The determination of the physical assets may result in additional, fewer, and/or different physical assets than the physical assets specified in the physical asset request.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Rowstron with the system of Evans, Farhan and Kanapata to apply a machine learning algorithm. One having ordinary skill in the art would have been motivated to use Rowstron into the system of Evans, Farhan and Kanapata for the purpose of addressing the problem of largescale data storage and retrieval on a cloud service. (Rowston paragraph 15)

As to claims 11 and 17, they are rejected based on the same reason as claim 4.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 8,417,578 B1) in view of Farhan (US 11,106,369 B1) in further view of Kanapata (US 2021/0247923 A1) and Ori (US 2016/0057224 A1).

As per claim 6, Evans, Farhan and Kanapata do not teach wherein initiating the transfer of operation comprises prompting the client to write data to the physical asset.
However, Ori teaches wherein initiating the transfer of operation comprises prompting the client to write data to the physical asset. (Ori [0132] Getting device replacement updates from the storage controller, being aware that initially replaced storage devices can only be written to and later, as the storage controller indicates that the rebuild process has completed, can also be read from.)

The examiner does no find any mention of this prompting the client to write to the replaced asset anywhere else in the specification (except the claim). This will be interpreted under broadest reasonable standards to mean once the transfer is complete, the client can write to the physical asset.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ori with the system of Evans, Farhan and Kanapata to allow the client to write data to the physical asset. One having ordinary skill in the art would have been motivated to use Ori into the system of Evans, Farhan and Kanapata for the purpose of copying data from one or more other storage devices to the new storage device (Ori paragraph 08)

As to claims 13 and 19, they are rejected based on the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 9311330 B1 – discloses apparatus of performing backup in a failover cluster. In some embodiments, this includes determining whether a repository is part of a failover cluster, based on a determination that the repository is part of the failover cluster, analyzing a role associated with the repository, upon a determination that the role indicates the repository is a failover candidate within the failover cluster, triggering a secondary backup of the repository, and upon a determination that the role indicates the repository is a primary repository within the failover cluster, triggering a primary backup of the repository.

US 7809691 B1 – discloses applying incremental changes prior to initialization of a point-in-time copy. For example, one method involves identifying an incremental change to information stored on a primary device. The incremental change is identified subsequent to a first point in time. The incremental change is applied to a first target device, prior to completing initialization of a second target device. The initialization of the second target device initializes the second target device as a point-in-time copy of the primary device. The point-in-time copy of the primary device is a copy of the primary device at the first point in time.

US 20210398013 A1 - discloses method for performance tuning in Automated Machine Learning (Auto ML) includes obtaining preset application program interface and system resources of the automatic machine learning system. Performance index measurement values are obtained according to the preset application program interface when the system pre-trains deep learning training model candidates. A distribution strategy and a resource allocation strategy are determined according to the performance index measurement values and the system resources and computing resources of the system are allocated according to the distribution strategy and the resource allocation strategy. The disclosure also provides an electronic device and a non-transitory storage medium.

US 2017/0132095 A1 – discloses loading a replacement storage media upon detecting a media failure in a failed storage media, detecting a request for data originally stored on the failed storage media that is pending restoration to the replacement storage media, and in response to detecting this data request, restoring a data segment associated with the data from a backup to the replacement storage media. The approach further modifies the data segment in the replacement storage media according to archived modifications to the data segment in a log archive and then responds to the data request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196